ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_04_FR.txt. 332

OPINION DISSIDENTE DE M. AZEVEDO

Amon grand regret, je me vois obligé de m’écarter des motifs et
des conclusions adoptés par Ja Cour dans son arrêt et d’exposer mon
point de vue personnel sur ces divers points.

1. Il faut prendre garde qu’une application excessive de la
méthode grammaticale, le souci de rechercher l'intention des
auteurs d’un texte et l’attachement excessif à la logique formelle
risquent de conduire à méconnaître la manière dont une insti-
tution juridique s’est adaptée aux conditions sociales qui règnent
dans une certaine partie du monde.

N'oublions pas d'autre part que la solution d’un cas d’espèce, en
droit international surtout, a de profondes répercussions ; les concepts
retenus vont prendre une valeur presque législative en dépit de
toutes les explications juridiques qui veulent que la sentence ne
fasse loi qu'entre les parties (Statut, art. 59).

Les procédés techniques peuvent être appliqués de façon si
stricte qu'une institution chevaleresque, lourde de traditions et à
laquelle personne ne conteste les services qu’elle a rendus, s’anémie
et se transforme au point de n'être plus qu’une mesure de caractère
presque policier. C’est ainsi qu’en matière d'asile on en arrive à
effacer la distinction qui est à la base de l'institution, la distinction
entre délits politiques et délits de droit commun : la différence entre
respect dans le premier cas et interdiction dans le second vient alors
à disparaître.

En effet, si on a principalement en vue la protection matérielle de
la personne contre les excès d’une foule déchaînée et pendant le
temps strictement nécessaire pour rendre le persécuté aux autorités
du pays, et si d’autre part on ne peut même imaginer le refus de
protéger momentanément contre un lynchage les plus infâmes
criminels de droit commun, pendant le temps indispensable pour
les remettre à la garde de l’État territorial, toute distinction est
alors abolie.

On en arrivera tout aussi bien à considérer un asilé comme en
sûreté du fait qu'il aura été remis aux autorités locales, même
lorsqu'on aura constaté qu’il s’agit d’un simple délinquant politique
et sans même réserver la punition pour les délits communs dont il
est postérieurement inculpé, comme c’est la règle en cas d’extradi-
tion.

2. La réalité m’apparait bien différente, et les traditions les mieux
assises de l'Amérique latine qui assurent le bénéfice de l'asile à

70
333 OPINION DISSIDENTE DE M. AZEVEDO

toute personne poursuivie pour crimes ou délits politiques, soit au
cours d'événements révolutionnaires, soit pendant les périodes plus
ou moins troublées qui les suivent, ne m’apparaissent pas sous ce
jour. Ce résultat dépasse ce qu’ont pu vouloir les auteurs du Traité
de 1928 et il s’appuie non sur la seule raison qu'il faut présumer une
altération de l’administration de la justice, mais sur le fait que
cette altération est toujours possible à ces époques troublées et qu’il
vaut mieux éviter en chaque cas une enquête qui serait plus bles-
sante pour le pays qu’une disposition générale toujours appliquée
sur la base d’une réciprocité rigoureuse.

Personne ne conteste l’influence au sein du droit international de
facteurs particuliers parfaitement compatibles avec celui-ci. Cette
formation secondaire peut résulter de rapprochements à plusieurs
titres, du point de vue de la race, de la religion ou de la contiguité
géographique.

L’asile diplomatique fournit un exemple éclatant de la nécessité
de tenir compte, dans la création ou l'adaptation des règles de
ressort territorial limité, des circonstances géographiques, histori-
ques et politiques particulières à la région dont il s’agit, en l’occur-
rence, les vingt nations de l Amérique latine.

Tandis qu'en Europe, en dehors de mouvements sociaux rares
mais profonds, l'institution de Vasile tend à s’étioler, en Amérique
latine les troubles qui, pour être moins graves, sont beaucoup
plus fréquents, ont contribué à adapter et développer la vieille
institution qui gagne en force à chaque convention signée sans
qu'on puisse encore entrevoir le sommet de la courbe, à plus forte
raison son déclin.

3. L’asile dans cette région est presque contemporain de l’auto-
nomie des États qui la composent, et qui ne comptent pas encore
un siècle et demi d'indépendance ; l'étendue de son application
coïncide avec les territoires du centre et du sud de l'Amérique,
et je n’aperçois aucun État qui soit resté étranger à cette action
sous les deux faces que l'institution présente. Les personnes qui
ont bénéficié de cette mesure se comptent par centaines, et la pro-
tection de ces vies précieuses me paraît peser plus lourd dans la
balance que la punition de quelques délits politiques.

Toutefois, à côté de l’aspect humanitaire, de caractère nettement
individualiste, l'asile se présente sous un aspect encore plus impor-
tant. C’est aussi une institution hautement sociale dont l’action
éducatrice profonde s’exerce dans le sens de la domination des
passions, de l’exercice du contrôle sur soi-même et du respect dû
à une norme si profondément enracinée qu'elle revêt un aspect
presque sacramentel. Cette pratique a su s'imposer aux plus puis-
sants gouvernements de fait installés au cours des guerres civiles.
Aux moments les plus critiques de la lutte politique résonne cette
voix fraternelle qui vient séparer les rivaux et inciter les hommes
à la clémence.

71
334 OPINION DISSIDENTE DE M. AZEVEDO

La force de cette profonde intuition est supérieure aux subtilités
techniques, et c’est bien la première fois qu’une querelle de ce genre
est parvenue devant une juridiction internationale, car toutes les
difficultés, rarement constatées, ont été, jusqu’à présent, très
facilement résolues.

Mais si l’on se tient à la rigueur d’une condition unique, en négli-
geant l’examen du milieu et des données de toute espèce qu’il con-
vient de considérer, on ne sera pas alors en présence d’un cas de
summum jus, mais d'un élément perturbateur qui, loin de concourir
à la paix, sera responsable de la multiplication des différends et,
peut-être, des luttes fratricides en Amérique.

4. À mon avis, l'institution de l'asile en Amérique latine pré-
sente en résumé les caractères suivants :

I) Elle s'étend non seulement aux criminels politiques propre-
ment dits, mais aussi aux persécutés politiques, selon l'explication,
d’ailleurs manifestement déclaratoire, contenue dans l’article 2 de
la Convention de Montevideo de 1939 : tous les adversaires poli-
tiques sont protégés, qu'il s'agisse d'hommes d'Etat déchus du
pouvoir ou de politiciens qui ont échoué dans un coup d'Etat.

2) Son but exclusif, ou même principal, n’est pas de protéger
Pasilé contre les excès de la foule. En effet, de tels excès, qui se
sont parfois produits lors de la chute d'un dictateur corrompu,
restent rares, étant donné la sympathie naturelle du peuple pour
ceux que la fortune frappe. L'institution de Vasile ne vise pas seule-
ment à protéger la vie, mais surtout la liberté à l'encontre des pour-
suites de toutes sortes.

3) Elle n'a pas seulement pour objet d'empêcher l'application
d’une législation ad hoc par des juridictions d'exception, mais aussi
de soustraire l’asilé à la justice ordinaire, du fait qu'il s’agit de
délits politiques qui, par leur propre nature, se prêtent mal à une
appréciation judiciaire et sont parfois déférés aux organes poli-
tiques, après une procédure d’ « impeachment ». Partout dans le
monde, on refuse d’extrader des criminels politiques, même à la
demande de pays vivant sous un régime constitutionnel normal,
fait d'autant plus remarquable que le pays asilant ne se décide pas
lui-même à punir l’asilé, du moins dans la mesure où il punirait un
délit identique commis sur son territoire. Cette attitude retirerait
pourtant au refus tout fondement moral, et montrerait les doutes
que l’on nourrit au fond sur la bonne administration de la justice
dans l’autre Etat.

4) L’urgence, terme qui comporte plusieurs acceptions, ne peut
se mesurer par une unité de temps, mais en fonction de nombreuses
circonstances, parmi lesquelles il faut faire rentrer jusqu'aux diffi-
cultés géographiques de l'asile externe, bien plus facile dans les
régions très peuplées et servies par des communications rapides
entre des frontières proches.

72
335 OPINION DISSIDENTE DE M. AZEVEDO

5) Les périodes d’anormalité constitutionnelle sont un des
éléments premiers de l'appréciation du danger qui menace le
persécuté, lorsque les règles juridiques sont suspendues ou n’existent
pratiquement plus, les préoccupations que cause la sauvegarde
de la justice sont nécessairement très graves, du fait de l’action
directe et indirecte qu’un pouvoir illimité peut exercer sur les
tribunaux ordinaires ou d'exception.

6) La clause de temps limitative de la durée de l'asile, à part
même son évident illogisme si le départ de l’asilé dépend de la
bonne volonté de l’autre État, ne peut être interprétée de telle
sorte que la remise du fugitif aux autorités représenterait une
garantie équivalente de sécurité. Au contraire, de par la nature
irréparable de ses conséquences, l’asile octroyé à bon droit ne peut
sous aucun prétexte prendre fin sans le consentement de l’asilé.

7) La notion de l'asile, comme celle de l’extradition, présente un
caractère instantané et doit être appréciée par rapport à un moment
très précis; les faits postérieurs, dont la suite changeante est
impossible à prévoir, prennent quelquefois un aspect inattendu,
mais ils n’affectent que les conséquences et le dénouement d’une
situation juridique déjà réalisée.

5. Constater ces points fondamentaux n’équivaut pas à dire que
Vasile doit être accordé à la légère. En effet, cela aurait pour résul-
tat de multiplier les troubles sociaux et d'inciter à l’action les
aventuriers spécialistes de Vasile. C’est pour cette raison qu’un
diplomate ne doit pas être pressenti quant à l’attitude qu’il pourra
prendre à l’avenir, le cas échéant. Le règlement à l'intention du
service diplomatique brésilien dispose expressément qu'il est défendu
aux fonctionnaires d'offrir asile ainsi que de conduire au siège de
la mission celui qui prétend y chercher asile (H. Accioly, Traité
de droit international public, Paris, 1940/2, tome II, paragraphe
1170/A). D'ailleurs, l'asile n’en serait pas facilité : en effet, comment
penser qu'un diplomate considère comme bienvenus ces hôtes
étrangers qui sont la cause de graves ennuis et de gêne considérable ?

Pour éviter les abus, les auteurs américains de droit international
(v. g. H. Accioly, of. cit., paragraphes 1170/A et 1173; Heitor Lira,
dans Revisto de Direito, Rio-de- Janeiro, v. 126) s'élèvent contre
toute interprétation extensive de l'institution et limitent l'octroi
de l’asile à des circonstances graves. Les gouvernements, on vient
de le voir, donnent souvent des instructions dans ce sens à leurs
agents diplomatiques.

Pas contre, une interprétation restreinte ne doit pas aller jusqu’à
déformer les buts visés par l’asile et aboutir pratiquement à annuler
celui-ci par un attachement excessif à la lettre des textes ou même
de simples préambules.

6. Nous avons déjà rappelé l’ancienneté, l'étendue et surtout la
constance de cette pratique: il est indéniable que les pays de

73
336 OPINION DISSIDENTE DE M. AZEVEDO

l'Amérique latine pratiquent largement Vasile, de manière active
ou passive ; ils signent des conventions, même si parfois ils ne les
ratifient pas; ils font des déclarations solennelles, ils émettent des
communiqués de presse, ils Iouent les services rendus par l'asile,
enfin ils se montrent en général fiers de cette application large et
renouvelée de la vieille institution.

Mais, dira-t-on, cette pratique ne peut malgré tout se présenter
comme une coutume, si elle offre des solutions de continuité ; et les
parties à cette affaire ont mis tout particulièrement en lumière
leurs contradictions réciproques.

On connaît bien les difficultés que le recours à la source coutu-
mière entraîne dans le droit international où la coutume joue
d’ailleurs un rôle important, et même principal d’après certains
auteurs.

Il convient donc d'examiner les exemples contraires à la conti-
nuité pour en déterminer la véritable nature et apprécier s’ils ont
force suffisante pour détruire la valeur des autres cas concordants
dont la multitude révèle nettement une opinio juris. En l'espèce,
il faudra, par exemple, rechercher si la nature et les fins de l'insti-
tution, telles qu’elles se dégagent de la forme qu’elle a prise dans
cette partie du monde, ont été affectées par les exceptions relevées
ou si au contraire ces dernières ne font que confirmer la règle. Or,
elles ne répondent qu'à des attitudes personnelles et révèlent
plutôt la conduite de certains gouvernements, faisant violence à
la conscience juridique des Etats, auparavant solidement acquise.
Ces réactions transitoires ou épisodiques constituent toujours le
contre-coup de situations politiques en cours de consolidation et
ne proviennent presque jamais des organes constitutionnels dans
leur état normal. Vues sous un autre angle, ces réactions spora-
diques conservent un caractère anormal lorsqu'elles se limitent
à une seule face de l’asile — une répugnance à admettre les mesures
accordées par un diplomate étranger, tandis que l’État récalcitrant
continue à donner l’asile dans les autres pays. Il est inutile de
qualifier une telle conduite.

On ne peut attribuer aucune valeur à de si faibles éléments,
même s'ils prennent, comme il est déjà arrivé, la forme bizarre
de l'abolition de Vasile par voie de déclaration unilatérale, car
cette abolition est toujours immédiatement suivie d’un retour à
la pratique ancienne, qui se trouve ainsi renforcée par les faits et
non simplement par des présomptions dont, d’ailleurs, la doctrine
peut se contenter. Les adversaires du volontarisme prétendent
même à l'impossibilité de chercher un élément psychologique
toujours insaisissable (Paul Guggenheim, Les deux éléments de la
coutume internationale, dans « La technique et les principes du droit
public, Etudes en Vhonneur de Georges Scelle», Paris, 1950,
tome I, pp. 276 et sqq.).

Au contraire, ces négations fortuites constituent des violations
de la règle déjà formée, car un Etat ne saurait s’insurger contre
une coutume déjà acceptée.

74
337 OPINION DISSIDENTE DE M. AZEVEDO

Pour détruire une telle coutume, il faudrait une attitude nette,
cohérente, unilinéaire, comme celle suivie, par exemple, par les
États-Unis, qui, tout en refusant de se compromettre en aucune
façon dans l'institution de l'asile adoptée par leurs sœurs latines,
ont accordé dans la pratique des tolérances dans quelques cas
extrêmes en en limitant soigneusement les effets.

7. Mais que peut valoir cette coutume en face des conventions,
et même d’un enchevêtrement de conventions dont les signatures
et les ratifications montrent quelquefois un certain manque de
cohérence dans les principes de la part des Etats appartenant aux
groupes qui les établissent ?

Il n’est pas nécessaire d’examiner à fond l’action dérogatoire
des traités à l’égard de la coutume, ni la compatibilité des deux
sources. Qu'il suffise de souligner que les traités recueillent souvent
des principes déjà établis par la coutume et ont ainsi un effet
déclaratoire par rapport à la règle coutumiére. Ce rôle s’accroit
dans le système où le champ de la loi écrite s'étend à chaque
période par la réception des nouvelles pratiques qui se sont affirmées
dans l'intervalle. |

Ii est alors tout à fait hasardeux pour un Etat de déclarer qu'il
n’est lié que par les traités qu’il a signés et ratifiés ; il y a un peu
de témérité dans cette affirmation purement gratuite, surtout à
un moment où Vélément contractuel subit une transformation
évidente et profonde du fait de l’action para-législative d’ordre
international qui se développe au prix même de la substitution
du principe de la majorité au principe de l’unanimité.

C'est ainsi que le professeur Balladore Pallieri a pu rappeler
récemment, dans un cours à l’Académie de droit international, « la
remarque courante qu'un grand nombre de conventions pan-
américaines sont observées même par les États qui ne les ont pas
ratifiées et qu'elles deviennent souvent un droit commun et général
pour l’Amérique » (Recueil des Cours, 1940, v. 74, p. 540).

Cette pratique est tellement enracinée qu'on a pu remarquer à
plusieurs reprises dans le Traité d'assistance mutuelle signé à Rio-
de- Janeiro le 2 septembre 1947 que les signataires ne pourraient pas
participer aux votes prévus dans le traité avant d’avoir ratifié
celui-ci.

8. Pour démontrer la force de l’action coutumiére en matière
d’asile en Amérique latine, il suffit de rappeler ce fait significatif que
l'on a presque forcé l'Espagne à accepter non seulement Vinstitu-
tion de Vasile mais aussi l’obéissance à des conventions régionales,
même non ratifiées par plusieurs des pays américains, et cela pour
le motif que la nation mère devait recueillir de ses nombreuses
filles une sorte de succession à rebours.

Une autre contre-épreuve décisive peut être invoquée: des
vingt pays du groupe, il n’y en a que très peu qui aient jamais
ratifié ou même signé un traité sur l'asile. Et on pense alors à la

75
338 OPINION DISSIDENTE DE M. AZEVEDO

Bolivie et au Venezuela. Se sont-ils soustraits de la sorte à la
pratique générale ou ont-ils au moins adopté d’autres principes ?
Nullement. Ils pratiquent naturellement l’asile comme les autres,
en invoquant et en acceptant indifféremment l'application des
principes contenus dans les traités régionaux.

Une troisième circonstance, quoique de moindre valeur, peut être
rappelée, celle de la pratique de la demande immédiate du sauf-
conduit, sans attendre l'initiative du pays territorial. [1 est donc
inexact de tirer de l'absence de ratification d’une nouvelle conven-
tion la conclusion que l’État intéressé reste en dehors du groupe
où la coutume est respectée.

9. Pour ébranler la prétention d’en revenir à la rigueur des
textes, il faut encore ajouter à ces données générales sur le climat
et l'esprit du continent deux autres considérations particulières
au défendeur, quoique la doctrine et la jurisprudence ne se préoc-
cupent pas de chercher la reconnaissance d’une coutume dans la
pratique des pays en conflit (A. Verdross, Recueil des Cours, vol. 30,

Pp. 295).

D'une part, le 12 octobre 1948, le Gouvernement du défendeur a
reconnu dans une note officielle le respect des. engagements inter-
nationaux et des pratiques établies (mémoire) ; le 26 octobre 1948,
tout en se limitant déjà aux conventions ratifiées par le pays, le
défendeur reconnaissait le droit de l’agent diplomatique d’exiger
les garanties nécessaires pour que le réfugié sorte du pays. Ce droit
ne pourrait être méconnu, pas plus que le droit de qualifier le délit,
disait-on. Dans ces conditions, il est difficile à la Cour d'accepter
l'hypothèse d’une erreur, comme on l’a soutenu plus tard.

Il ne s'agissait pas d’une déclaration exorbitante et isolée du
pouvoir exécutif — d’ailleurs de moindre importance que celle que
la Cour permanente a retenue dans le fameux cas du Groënland
oriental, et je pense que, ce faisant, elle appliquait le droit inter-
national —, mais d’une déclaration simplement interprétative des
traités et conforme à l'attitude prise normalement par l'État
(J. L. Brierly, Recueil des Cours, v. 58, p. 71) et qui au surplus
correspondait aux théses acceptées et reconnues par tous les pays
d'Amérique (mémoire).

D'autre part, le 20 et le 28 octobre 1948, les représentants diplo-
matiques du défendeur au Guatemala et au Panama demandaient
comme allant de soi aux gouvernements territoriaux la reconnais-
sance de la protection accordée dans les Conventions de La Havane
et de Montevideo sur l'asile (mémoire), alors qu’on a dû établir
que l’État de refuge ne pratiquera pas en tout cas l’asile dans une
mesure plus large que ne le lui permettent ses propres coutumes,
conventions ou lois.

76
339 OPINION DISSIDENTE DE M. AZEVEDO

Ces deux considérations peuvent amener à penser qu’une applica-
tion more geometrico des clauses des traités, même si une telle appli-
cation est le fait d’une juridiction de droit pur, serait difficilement
justifiable.

Mais admettons qu’il faille revenir à la théorie pure de l’auto-
nomie de la volonté et rester ainsi en dehors de toute action directe
de la coutume parallèlement à celle des traités dans une fonction
qui normalement s'exerce preter legem. On ne pourrait quand
même écarter une si profonde action coutumière en tant que
facteur prépondérant, pour l'interprétation de tout texte adopté
sur le même sujet, surtout si cette action présente un caractère
de réciprocité (H. Lauterpacht, Recueil des Cours, v. 62, pp. 157-
161).

10. On a déjà signalé que l'asile traditionnellement pratiqué en
Amérique latine a pour but non seulement de protéger la personne
même de l’asilé, mais encore de le soustraire à la juridiction terri-
toriale des délits politiques, exactement comme dans le cas d’un
refus d’extradition.

Ainsi, le souci d’une bonne administration de la justice se mani-
feste de la méme maniére dans les deux institutions, en ce qui
concerne les crimes politiques d’une nature purement artificielle
ou conventionnelle (G. Sotgia, Î7 delitto politico, Rome, 1950,
pp. 20 et 98).

On pourrait se demander, pourtant, si cette protection contre un
simple péril juridique, celui d’étre mal jugé et condamné, ne devrait
pas être écartée dans le cas de l’asile, qui diffère de celui de l’extra-
dition en ce sens que le criminel continue à rester sur le territoire de
l’État dont il est ressortissant, tout en étant protégé non par une
conception désuète de l’exterritorialité, mais simplement par les
immunités accordées au diplomate étranger.

Pour écarter ce doute, il suffirait de faire appel a d’autres exem-
ples dans lesquels le droit international, sans viser personnellement
les juges internes, ne se conforme pas à des jugements définitifs et
admet une réparation fondée sur un déni de justice. Ceci revient à
l'exercice d’un contrôle réciproque qu’on est tenu de tolérer en
l'absence d’un ordre super-étatique. I] en est de même du cas de
reconnaissance des droits individuels, au-dessous d’un niveau type,
même si on applique aux nationaux ce régime insuffisant.

Aujourd’hui, on cherche instamment à établir sur le plan interna-
tional un organe juridictionnel chargé de pallier les insuffisances
des justices locales pour que la nouvelle déclaration des droits de
l’homme ne risque pas de rester trop souvent illusoire.

C’est ainsi que la loi française du 10 mars 1924 dispose que
Vextradition n'est pas accordée même en cas de délits de droit
commun si la demande est faite dans un but politique (art. 5, $ 2),
disposition dont le motif est très bien expliqué par le professeur

77
340 OPINION DISSIDENTE DE M. AZEVEDO

Donnedieu de Vabres (Traité de droit pénal et de législation pénale
comparée, 3me éd., 1947, $ 1791).

Déjà dans le droit interne de quelques pays, l'hostilité du milieu
local constitue une raison légale pour transférer le procès d’un
criminel aux assises d’un autre arrondissement suffisamment
éloigné pour que les échos du crime n'y retentissent pas.

Enfin, il serait difficile de comprendre que si, en Amérique,
Vasile n'avait pas pour objet de soustraire un criminel politique à
la justice ordinaire, l’État territorial se fût alors résigné, dans cent
pour cent des cas, à accepter ce grave résultat par simple courtoisie
ou complaisance, même si au premier moment il essaie quelquefois
une certaine opposition.

Cette constatation est évidente et irréfutable : elle vient d’être
tout naturellement admise, avant ou après une négation caté-
gorique.

On a remarqué un certain manque de netteté dans les circons-
tances des nombreux cas d’asile rappelés à la Cour par les Parties,
mais de toute manière il y a un point qui reste au-dessus de toute
contestation — c’est que parmi les modes d’extinction de l'asile
on ne trouve pas la remise de l’asilé aux autorités locales, même si
les conditions du milieu ont changé sans le consentement de
celui-ci. .

On ne connaît pas de cas en sens contraire, et, pour montrer
comment on respecte ce point du code d'honneur diplomatique,
on peut citer l'épisode notoire où, un asilé voulant renoncer à la
protection et se livrer aux autorités locales, l'ambassadeur, d’ail-
leurs accrédité en Amérique latine par un pays européen, a exigé
une lettre explicative, non seulement signée par l’asilé mais encore
contresignée par des personnes qui étaient à l'abri de toute con-
trainte et 4 laquelle il a donné une grande publicité.

Le fait s’explique par la considération décisive que le retrait
de la faveur octroyée empirerait beaucoup la situation de l’asilé.
On ne peut pas le renvoyer impunément; il a perdu sa cachette et
se montre en pleine lumiére, il se voit l’objet d’une vigilance spé-
ciale et demeure impuissant à chercher une autre voie de refuge,
ce qui auparavant aurait été plus aisé.

11. Mais cette évidente restriction de la souveraineté ne bles-
serait-elle pas les sentiments nationaux, surtout en Amérique où
les pays sont extrêmement soucieux de leur indépendance, au point
d’avoir créé les doctrines continentales bien connues, celles de
Monroe, Drago, Porter, etc. ? Un simple rappel a des éléments
historiques très répandus montre que les soucis de l'égalité souve-
raine pour les États américains ne sont pas dus à des raisons inter-

78
341 OPINION DISSIDENTE DE M. AZEVEDO

continentales, sauf quelques cas exceptionnels, appartenant déja
au passé, où on aurait pu discerner la crainte des excès d’une hégé-
monie politique sans contre-partie dans le continent même. La
Charte de l'Organisation des États américains, signée à Bogota,
le 2 mai 1948, énonce que l'agression contre un État américain
constitue une agression contre tous les autres États américains
(art. 5 /).

Particulièrement dans le groupe latino-américain, il n’y a pas
de susceptibilités qui puissent empoisonner l’atmosphère frater-
nelle qui y règne, et le plus petit pays tout naturellement accorde
Vasile et demande un sauf-conduit aux Etats les plus puissants,
sans la moindre hésitation et avec la bonne conscience que
donne l'exercice d’un droit. Les préoccupations de souveraineté
cèdent facilement devant un esprit supérieur de justice, quand il
s’agit de la défense des droits inaliénables de l’homme — et cela
bien avant l’admission à grand fracas de individu dans le domaine
international a la suite de la décision de l’Assemblée des Nations
Unies 4 Paris, en 1948.

Il convient aussi de remarquer que, dans le Traité de Rio-de-
Janeiro du 2 septembre 1947 pour la défense commune du continent,
on a adopté deux procédures et deux solutions, suivant que l’agres-
sion vient du dehors ou d’un pays américain.

M. Levi Carneiro, juriste brésilien qui est actuellement conseiller
au ministère des Affaires étrangères, s'appuyant sur la doctrine
des écrivains de la plus haute réputation du nord et du sud du
continent américain, soutient qu'on ne doit pas voir dans l’asile
un cas de simple souci humanitaire, mais une préoccupation de
justice — et méme de justice individuelle — provoquée par une
certaine réserve, une certaine suspicion vis-à-vis des organes exé-
cutifs du gouvernement et des propres tribunaux du pays de
Vaccusé ou du persécuté. Ce n’est pas seulement l’humanitarisme
qui a motivé au début les premières concessions d’asile. Celles-ci
impliquent donc une certaine appréciation des affaires internes du
pays (O direilo internacional e a democracia, Rio-de- Janeiro, 1945,
p- 140).

D'ailleurs, l’article 3 de la Convention de La Havane a rendu
tout à fait académique la vieille querelle sur la nature de l’asile
(véritable droit ou simple pratique humanitaire), querelle qui
était d’ailleurs par elle-même illogique, puisqu'elle opposait deux
choses hétérogènes, savoir, la cause et l'effet. Un droit peut être
fondé sur des considérations éthiques, ou avoir une source écono-
mique, politique, etc., en tout cas, ladite convention a établi que
les résultats de l'asile sont équivalents, quel que soit le titre auquel
il a été octroyé.

Si on se tient au rapport formé entre l'individu et I’ État asilant,
toute restriction risque de se montrer anachronique, alors que
Vasile commence à être considéré non comme une simple faculté

79
342 OPINION DISSIDENTE DE M. AZEVEDO

mais comme un droit déjà reconnu sous sa forme externe par la
Déclaration des droits de l’homme.

Le temps est heureusement passé où l’on disait dans les travaux
préparatoires du Code Rocco, en Italie, 1930, que «le droit d’asile
politique est un anachronisme incompatible avec la situation d’un
Etat fort ».

Déjà en 1939’ P Uruguay proposait l’insertion dans la convention
d’une règle remplaçant la faculté pour le diplomate d’accorder
Vasile par une obligation qu’il assume vis-a-vis de tout individu qui
aurait besoin d’une telle protection (Franchini Netto, O aszlo
diplomatico e o costume internacional, Sao-Paulo, 1939, p. 100).
Partant, il ne s’agit pas d’une simple tolérance, incompatible d’ail-
leurs avec toute codification, si l’asile doit rester dans le bon vouloir
de chaque gouvernement. Au contraire, un écrivain européen, Cabral
de Moncada, a souligné l’avenir de cette institution dans le droit
international dans le domaine de la détermination des droits mineurs
de la personne humaine (O asilo interno em Diveito internacional
publico, Coimbra, 1946, p. 158).

12. Pour connaître le véritable esprit américain, il faut encore
tenir compte d’autres éléments qui pourraient difficilement étre
remarqués en dehors du continent.

Ainsi, par exemple, on trouve dans la Convention de 1928 relative
aux effets des traités, une clause qui est ainsi conçue : « Les traités
continueront a produire leurs effets lors méme que la constitution
des Etats contractants sera modifiée. » (Article 11.)

Enfin, ce sont des nations américaines qui, pour la premiére fois
dans le monde, ont accepté directement et explicitement que des
décisions obligatoires pour toutes puissent étre prises 4 la majorité.
Cette majorité est des deux tiers et vaüt pour les matières de grande
importance, notamment pour l’assistance mutuelle en cas d’agres-
sion, à l’exception toutefois de la collaboration armée qui dépend
encore du consentement de chacun (traité cité de 1947, art. 8,
17 et 20).

13. Peu importe que, sur la question de la reconnaissance de
nouveaux gouvernements de fait, l’action collective des pays améri-
cains n'ait pas encore permis d'arriver à une solution nette, au
moyen de consultations préalables ; suivant de nouvelles tendances
et de nouvelles doctrines comme celles d’Estrada, de Tobar, de
Larreta, etc., on s’efforce d’exiger une application parfaite et
immédiate des principes démocratiques après chaque changement
politique (Charles Fenwick, The problem of the recognition of de
facto governments, « Inter-American Juridical Yearbook », 1948,
Washington, 1949, p. 18).

De toute façon, on ne saurait prétendre assimiler les deux cas,
car le besoin d’établir ou de continuer de bonnes relations entre
voisins explique qu’on se contente de certaines conditions formelles
pour la reconnaissance d’un gouvernement, par exemple, l’apparence

80
343 OPINION DISSIDENTE DE M. AZEVEDO

de stabilité, le maintien de l’ordre public, le respect des engagements
internationaux. Mais ces conditions n’autorisent pas à sacrifier les
préoccupations de justice et la sauvegarde de la dignité de la person-
nalité humaine ; les restrictions à l’administration de la justice dans
le domaine politique ne froissent pas les gouvernements de la méme
maniére qu’un refus de reconnaissance, méme si le nouveau gouver-
nement est issu de la force.

Voila pourquoi les pays latino-américains ont si docilement
accepté les conséquences de Vasile qui, à première vue, pourraient
porter de graves atteintes à leur souveraineté ; la réciprocité qui en
est la base contribue d’autre part à effacer de cette mesure adoptée
par un groupe fermé d’Etats tout aspect interventioniste. On a
donc jugé préférable d'admettre, même au prix de l'impunité, un
privilège équivalant à une sorte d’amnistie d'application générale
écartant tout soupçon de caractère personnel envers les membres
du pouvoir judiciaire de tel pays.

Si l’on admet qu’à La Havane en 1928 l'intention était d’extirper
des abus, rien ne démontre que ce but ait été atteint, vu l’imper-
fection des textes qui y furent adoptés. D'ailleurs, on ne saurait
attribuer aux travaux préparatoires une grande valeur, surtout
s’il s'agit de travaux complexes faits à l’occasion d’une assemblée
très nombreuse (Max Sorensen, Les sources du droit international,
Copenhague, 1946, p. 215). Au contraire, on est forcé de reconnaitre
que justement aprés cette date Vinstitution de Vasile a pris une
plus grande importance, phénomène analogue à celui souvent
constaté a propos des articles des codes qui, 4 la longue, déploient
des effets que leurs auteurs ne pouvaient même prévoir, pour
répondre à des exigences sociales pressantes.

Toutes ces considérations ont bien marqué l'attitude prise par
le défendeur, comme il apparaîtra par la suite. A ce propos, il nous
faut envisager directement la clause maladroitement introduite
à La Havane et qui a donné lieu à tant de malentendus. Il s’agit
évidemment de celle qui a trait au « temps strictement indispensable
pour que le réfugié se mette en sécurité d'une autre manière ».
Concerne-t-elle l’asilant ? Mais si on conclut que le pays territorial
peut repousser la qualification et surtout l'octroi d’un sauf-conduit,
la règle n’a pas de sens. En effet, qui sera responsable du retard ?
Il faudrait ouvrir une enquête pour apprécier la conduite de chaque
État, et on pourrait arriver à constater une violation de la clause
sans que la faute en incombe à personne.

Alors on ne comprend pas comment ce texte peut être concluant,
surtout dans le cas présent, où la réponse aux trois lettres du
demandeur a été expédiée 48 jours après l’envoi de la première.

81
344 OPINION DISSIDENTE DE M. AZEVEDO

Mais ce qui touche aux limites de l’exagération, c’est de con-
sidérer qu’en vertu de ladite clause l’asilé doit être remis aux
autorités locales à la première occasion, comme s’il s'agissait là
d'une garantie de sécurité comparable à celle que constitue l'hôtel
diplomatique.

14. Pour appuyer presque tout ce que je viens d'affirmer, on
pourrait rappeler une série d'articles, datés de 1945, mais publiés
du mois de janvier 1947 au mois d'août 1948 dans la Revista peruana
de Derecho internacional, l'organe de la «Sociedad peruana de
Derecho internacional» (tomes 7 et 8, n°: 23 à 28), par un des direc-
teurs de cette revue, M. Alejandro Deustua A., et dont le sommaire
se trouve à l’Annuaire de l’Union panaméricaine 1948 (Washington,
1949, Pp. 219).

Relevons-en très brièvement les points principaux : l’auteur, se
fondant sur la définition de l'asile donnée par l’éminent inter-
nationaliste Alberto Ulloa, démontre Vinefficacité des arguments
invoqués par les auteurs européens, touchant notamment la réserve
de la souveraineté et l’autorité des juridictions locales. Passant a
Vexposé de l'opinion dominante dans son pays, il signale, comme
exception, un seul auteur, M. Wiesse, tous les autres se ralliant
à la pratique continentale américaine; il examine linstitution
vis-à-vis de toutes les conventions américaines sans aucune restric-
tion et fait observer que la vie n’est pas la seule valeur humaine
que défend l'asile, mais que celui-ci a aussi pour but d’éviter tout
châtiment injuste ; la notion de danger est dégagée avec un soin
spécial afin d’assurer au persécuté la liberté de choisir le moment
précis où il a le besoin de sécurité, en laissant aussi au diplomate
la faculté d'apprécier cette nécessité ; ensuite, il constate qu’en
principe le gouvernement local ne s*oppose pas à ce choix et, sans
contester l'urgence de la protection, s’efforce au contraire de nier
le caractère politique de la criminalité attribuée a l’asilé. Conti-
nuant une analyse presque divinatoire des faits qui allaient se
passer, l’auteur cherche à écarter la confusion entre l'asile et un
simple refuge, démontrant que, sans la reconnaissance des crimes
politiques, une telle institution ne saurait subsister. Enfin, après
avoir souligné que la qualification ne doit pas appartenir à un
intéressé mais à une autorité neutre, telle qu’un agent étranger,
il passe à d’autres considérations, toujours intéressantes, sur
l'institution qu'il a étudiée dès ses origines historiques pour aboutir
à seize conclusions, dont la quatrième écarte le caractère d'urgence
et la neuvième reconnaît à l’État asilant la faculté de qualification.

15. On doit insister sur deux caractères particuliers de l'asile —
Vimmutabilité des conditions, envisagées au moment de l’octroi,
et le caractère irréparable des conséquences qu’entraine pour
Vasilé le retrait de Vasile.

82
345 OPINION DISSIDENTE DE M. AZEVEDO

Considéré comme une simple faculté, comme un acte d'humanité
ou comme un véritable droit, l’asile une fois accordé crée une
obligation à la charge de l’État qui l'accorde. Certes, le persécuté
court le grave risque de se voir fermer les portes de la légation, mais
s’il réussit à être accueilli, il acquiert l’assurance qu'il ne sera pas
mis à la rue sans motif grave.

Les deux observations que nous venons de rappeler permettent
d’écarter toute confusion entre l'octroi de l’asile, qui produit des
effets instantanés et définitifs, et les vicissitudes qui peuvent
intervenir par la suite jusqu’au dénouement dudit asile.

Assurément, un changement radical dans la situation peut
laisser envisager l'hypothèse du départ de l’asilé, non pour se livrer
à la police, mais pour regagner son propre domicile en toute tran-
quillité, car l'intervention d'éléments nouveaux, sans affecter le
bien ou le mal fondé de l'octroi, qui reste inchangé, peut entraîner
la disparition des deux raisons qui motivent l'asile, c’est-à-dire le
danger pour la vie et le danger pour la liberté qui proviennent de
l’activité politique antérieure. Dans ces cas, qui ne sont pas très
rares, l'opposition de l’asilé serait preuve d’un simple abus auquel
le droit ne donne jamais appui, et la règle vebus sic stantibus pour-
rait alors s'appliquer. En dehors de cette situation exceptionnelle,
Vasilé ne peut être livré aux autorités locales sans son libre consen-
tement.

L’octroi de l’asile produit des effets ex tunc et non pas ex nunc ;
sinon, dans ce dernier cas, l’État territorial pourrait toujours
différer la délivrance d’un sauf-conduit ou toute autre solution
d’accord dans l’espoir de reprendre l’asilé à la suite d’un change-
ment du statu quo ante, car les événements politiques prennent
souvent des directions inattendues ; on a même assisté à un échange
de résidences entre le gouvernement et une mission diplomatique.

Dans le cas présent, on a pu constater, par exemple, que le
ministre qui avait porté une dénonciation contre l'actuel asilé s’est
adressé trois semaines plus tard au même ambassadeur, et celui-ci,
au-dessus des partis, a accordé sa protection au persécuté.

L’octroi de Vasile constitue donc un fait acquis dont les circons-
tances doivent être fixées une fois pour toutes, ad perpetuam ret
memoriam, en vue de toute appréciation future. Il n’a rien à voir
avec son maintien pour une durée nécessairement indéfinie si l’on
reconnaît qu'il ne dépend pas exclusivement de l’asilant d’en fixer
le terme. De même que, dans les obligations de toute nature, la
formation et les effets du lien contractuel ne se confondent pas avec
ses modes d’extinction. À propos de l’extradition même, on doit
prendre un moment précis pour apprécier la remise de l'accusé
sans que les modifications postérieures puissent avoir une influence ;
au contraire, on s'efforce d'éviter que la situation de l’extradé soit
empirée par d’autres chefs d'accusation.

83
346 OPINION DISSIDENTE DE M. AZEVEDO

16. Le défendeur a très bien compris le problème, cela ressort de
la netteté avec laquelle il a formulé la demande reconventionnelle
in verbis : «l’octroi de l’asile par l’ambassadeur .... à .... a été
fait en violation... ».

Or, plus tard, la reconnaissance de la séparation des étapes, encore
reconnue lors des plaidoiries pour expliquer l'opposition à une
certaine manière de mettre fin à Vasile, a cédé la place à la théorie
de la continuité comme un tout.

Ce changement a exigé pourtant une modification formelle de la
demande présentée avec l’assentiment de l’agent du défendeur
pour ajouter à la notion de l'octroi celle du maintien.

Une telle prétention a été écartée comme inutile, mais on a dû
admettre une prolongation jusqu’au 31 août 1949 des circonstances
constituant l’urgence, concept transitoire par sa propre nature, et
cette constatation est aussi inutile puisque l’on a considéré Vasile
comme mal accordé dès le 3 janvier.

A mon avis, cette application de la théorie de l'asile « continu »
est encore moins défendable, heurtant même le sens courant des.
verbes employés à ce propos (« octroyer », «accorder », « concéder »,.
etc.).

Comme on l’a déjà remarqué, il est difficile de tirer des consé-
quences d’un retard découlant de la nature même d’un conflit de
points de vue, surtout si les parties sont arrivées à s’accorder sur
la manière de résoudre ce conflit, en toute régularité, écartant.
ainsi réciproquement les effets du retard déjà survenu à l’époque
de Faccord ainsi que du retard exigé par la suite de la procédure.
En vérité, les parties ont de la sorte décidé d'effacer mutuellement
les conséquences de la demeure qui peut s’étre produite.

Notons, finalement, que le projet approuvé par l’Institut de
Droit international à Bath a employé la conjonction ow pour
séparer la phrase de l'octroi de celle du maintien de l'asile au lieu.
de les lier par la conjonction ef.

17. Je ne veux pas m'attarder sur des points qui sont devenus
secondaires après la transformation de l'affaire.

Ainsi, en ce qui concerne la qualification des délits, on vient de
voir que le défendeur même, invoquant un précédent qui lui
est propre, a considéré qu'il appartenait à l’asilant de qualifier
le fait qui a donné lieu à l'asile. Cette déclaration serait aussi
suffisante pour écarter l'affirmation incidemment faite dans la
procédure, selon laquelle le défendeur n'aurait pas ratifié les Conven-.
tions de 1933 et 1930 par suite d’une aversion à l'égard du droit de
qualification ; or, une foule d’autres raisons pourraient expliquer

84
347 OPINION DISSIDENTE DE M. AZEVEDO

cette omission, très courante en Amérique latine, de ratifier une
convention qui, d’ailleurs, contenait d’autres textes. Pour établir
cette aversion, il faudrait produire un élément matériel quelconque :
elle n'existait d’ailleurs pas encore en 1939, puisque les délégués du
défendeur avaient renouvelé la signature apposée dans le même
sens en 1933.

Mais il est inutile d’argumenter ad hominem, car à mon avis la
clause de qualification unilatérale va de soi et constitue méme la
seule façon de régler ce problème si délicat ; ainsi à Montevideo,
par deux fois, on a recueilli la pratique et l’on s’est borné à déclarer
ce qui était déjà observé à cette époque (H. Accioly, op. cit,
$ z171/A) ; une simple expression employée dans le préambule et
constatant un fait incontestable de modification matérielle ne
pourrait s'opposer à une réalité reconnue sans exception jusqu'à
1949. Ceci explique beaucoup plus naturellement pourquoi quatre
des États signataires de 1928 pouvaient juger inutile d’abonder,
par une simple déclaration, dans le sens du droit existant.

La décision du pays territorial ferait intervenir un élément
pratiquement potestatif et l’accord préalable serait incompatible
avec la rapidité d'action nécessaire. Au contraire, l'opposition des
solutions en ce qui concerne les deux espèces de délit — respect de
Vasile et livraison de l’asilé — et le renvoi au droit interne du pays
asilant, d’une façon très large, autorisent à considérer que le Traité
de 1928 a présupposé la même préférence pour la qualification
exclusive que quatorze pays ont plus tard acceptée expressément
(onze en 1933, plus le Nicaragua, qui n’avait pas encore dé posé la
ratification donnée, et deux en 1939) et que six autres ont acceptée
dans la pratique. D'ailleurs, le Traité de 1939, comme celui de
1889, est hors de la série panaméricaine et restreint à six pays
d’origine purement espagnole situés dans une partie de ’ Amérique
du Sud.

Il reste ainsi démontré que ce fait ne blesse aucunement la
souveraineté nationale, ceci à raison de la réciprocité et à cause
des buts visés, à savoir, la protection des droits de l’homme contre
les contingences de la vie politique.

18. La qualification de l’asile doit être non seulement unilatérale,
mais encore stable, comme nous l'avons déjà vu.

Il ne s’agit pas d’une qualification provisoire ni d’une simple
question d'efficacité, mais au contraire d’une conséquence néces-
saire au fonctionnement normal de l’asile tel que celui-ci est conçu
dans la pratique de l'Amérique latine.

La conclusion sur la nature de la qualification ne peut toutefois
amener à attribuer la valeur de chose jugée à la décision unilatérale
du pays de l'asile, même si cette qualification revêt un caractère
définitif. Elle n’est pas irréfragable et doit comporter, non une
revision ordinaire des faits en chaque cas, mais à titre exceptionnel

85
348 OPINION DISSIDENTE DE M. AZEVEDO

une sorte de recours en cassation dans les cas d'infraction manifeste
au droit international. Des abus évidents, des détournements de
pouvoir, peuvent apparaître dans la concession de l’asile ; le droit
international, comme le droit interne, interviendront alors pour
supprimer tout arbitraire, par l'emploi des méthodes spécifiques
de solution pacifique des différends, moyens d’ailleurs rappelés
dans certains traités {Traité de Montevideo, 1939, art. 16).

19. En ce qui concerne l'obligation d'accorder un sauf-conduit
sans réserves, je suis en principe d’accord avec la solution de la
majorité de la Cour, quoique cette solution soit tout à fait indépen-
dante du problème de la qualification. Il suffit, à ce propos, de
rappeler que l'asile peut avoir été accordé à juste titre et que
pourtant l'Etat se refuse à délivrer un sauf-conduit pour des raisons
d'ordre politique.

Certes, la pratique courante s’est formée dans le sens de l’initia-
tive de l’État asilant, mais ici entre en ligne de compte un élément
fondamental d'ordre psychologique. Pour respecter l'asile, un Etat
cède, agit à l'encontre de ses désirs et de ses intérêts et démontre
ainsi qu'il obéit à une norme coactive. Mais ici on ne peut dégager
le sentiment d’aucune obligation, même en la supposant remplie
à contre-cœur.

En effet, l'octroi facile d’un sauf-conduit coïncide alors avec
l'intérêt de l’État. Il consent à la sortie d’un élément dangereux,
capable de causer des ennuis, encore qu’il soit isolé dans un hôtel
diplomatique et sujet à de sévères restrictions : car la barrière
matérielle serait bien insuffisante pour contenir éventuellement
les excès d’une foule passionnée.

Cette attitude dénonce aussi la conviction de la part de l'État
territorial qu'il ne pourra pas punir l’asilé si ce n'est après son
départ et au moyen d’une demande d’extradition.

Mais il peut arriver au contraire que l'État territorial ait un
intérêt raisonnable à ce que l’asilé ne sorte pas du territoire à cause
des dangers plus grands que celui-ci peut causer à l’ordre public,
notamment en se joignant à des groupes d’insurgés au delà ou même
en deçà des frontières.

Par des négociations directes ou par la médiation d’un État tiers,
on peut arriver à des formules conciliatoires préservant lesdits
intérêts par voie de restrictions, que d’ailleurs certaines conven-
tions ou de simples projets (Pessôa, 1912, Projet des jurisconsultes
réunis à Rio-de-Janeiro, 1927) ont adoptées, rappelant par ailleurs
que l’asile ne doit pas apporter d'avantages à une des factions ep
lutte. Il est donc tout naturel que, avec ou sans la garantie de
l'État de refuge, l’asilé s'engage a ne pas reprendre les armes, ou
à ne pas se fixer près des frontières, sans quoi s son départ pur et
simple pourrait être extrêmement nuisible à l'État.

86
349 OPINION DISSIDENTE DE M. AZEVEDO

20. Dans les cas d’asile et de non-extradition des criminels
politiques, une sorte de servitude pèse sur l'État qui se trouve ainsi
dans l'impossibilité de fait d'appliquer sa loi pénale — l'obstacle
étant constitué soit par la fuite du criminel, soit par son entrée
dans une résidence diplomatique.

Il faut mettre l'accent sur cet aspect négatif, parce que c’est
chose grave que d’obliger un Etat à un acte positif, comme la
délivrance d’un permis de sortie, acte dont la répercussion psycho-
logique est très sérieuse. :

À ce propos, il faut aussi reconnaître à cet Etat la liberté de
faire des discriminations et d'apprécier le danger du départ de
chaque réfugié sans que cette appréciation puisse donner lieu à des
critiques. .

Les réserves faites par l'État sont encore plus compréhensibles
lorsqu'il considère l'asile comme résultant d'un abus de droit. Il
existe alors une espèce de rétention, comparable à l’excepizo non
adimpleti contractus, et qui consiste à différer l’octroi du sauf-conduit
jusqu’à la solution de la querelle, au lieu d’autoriser le départ
immédiat même sous réserve d’une demande postérieure d’extradi-
tion, surtout si dans le pays de refuge l'appréciation de cette
dernière mesure est du ressort exclusif du pouvoir judiciaire, ce qui
éte toute efficacité à Vobligation qu’assumerait le gouvernement
à cet égard.

21. Passons au cas d'espèce.

A la suite de l'octroi de l’asile à M. de la Torre, les deux pays
intéressés ont entamé une correspondance diplomatique qui a fini
par aboutir à une controverse juridique très précise — le défendeur,
tout en s’attachant exclusivement aux Conventions de 1911 et de
1928, ne contestait la légitimité de l’asile que parce qu'il ne s’agis-
sait pas d'un délinquant politique, mais d’un criminel de droit
commun, préalablement accusé d’actes de terrorisme. Personne n’a
prétendu que l’élément d'urgence exigé par la Convention de La
Havane fit défaut — et cependant trois mois s'étaient déjà écoulés
depuis le fait principal reproché aux chefs du parti en question,
c'est-à-dire depuis la rébellion militaire au port de Callao, le
3 octobre 1949.

S’agissait-il d'une erreur ou d’un oubli? Non, car, en réponse
à la communication du 4 janvier 1949, la première lettre du défen-
deur commençait par une allusion aux règles de La Havane, y
compris la circonstance d’urgence, sans élever d’objection à cet
égard.

C'était reconnaître pleinement que l’asile avait été opportuné-
ment octroyé, car il était inutile d'entamer une pénible discussion
sur un autre point quel qu'il fût. Une telle attitude vient souligner à
nouveau la manière dont l'institution de l’asile est envisagée dans

87
350 OPINION DISSIDENTE DE.M. AZEVEDO

son milieu naturel : aucun juriste local n’a eu son attention attirée
par l'aspect arithmétique de la durée.

Dans cet état d'esprit, un seul différend ou controverse s’est
dégagé, d’une netteté cristalline, et les points principaux en ont été
plusieurs fois indiqués. Certes, les deux Parties ne se sont pas mises
d'accord sur la formule à soumettre à la Cour, mais rien n'indique
que ce défaut d'accord fût dû à une question qui ne se posait
pas à l'époque ; au contraire, la divergence constatée portait sur la
question de la criminalité, le demandeur préférant se borner aux
deux problèmes abstraits — savoir, le droit de qualification et
l'obligation de délivrer un sauf-conduit — et le défendeur souhaitant
mettre en question l'existence d’une accusation préalable pour des
délits de droit commun.

En tout cas, l’Acte de Lima a été conclu pour soumettre à la
Cour la controverse «qui a surgi à l’occasion de la demande ....
de sauf-conduit....», etc. Donc, en ces deux occasions, savoir,
le 3 janvier et le 30 août 1949, la controverse se limitait à des points
précis, conformément au consentement même des Parties manifesté
de façon réitérée.

Mais, sortie du milieu où elle avait été créée, comprise et délimitée,
l'affaire commence à subir les effets d’un procédé de modification,
d'une manière d’abord discrète, qui finalement aboutit à trans-
former profondément le différend.

22. Ainsi, la demande reconventionnelle est venue ajouter au
grief de violation de l’article premier, paragraphe premier, du Pacte
de La Havane, celui de la violation de l'article 2, paragraphe 2,
« premièrement », du même acte.

D'après les antécédents de laffaire, on pourrait bien s’imaginer,
en l’absence d'explication précise sur les développements que ce
paragraphe peut autoriser, que loin d'établir un motif nouveau, on
y faisait plutôt allusion à une alternative découlant de la discussion
antérieure et qui a conservé le même ton dans le développement
ultérieur de la procédure judiciaire jusqu’à la dernière plaidoirie,
surgissant toujours comme un lestmotiv de l'affaire : l’incrimination
de droit commun pour actes de terrorisme possède une certaine force
de « dépolitisation ».

On pourrait donc admettre qu'après des déclarations aussi expres-
sives (cf. mémoire, contre-mémoire, duplique, plaidoiries), la
conclusion selon laquelle, une fois écartée l’existence d’accusations
préalables de délits communs, l'asile se révélerait irréprochable vis-
à-vis d’un simple politicien en détresse ou d’un criminel politique
auxquels le défendeur aurait toujours reconnu en principe le droit
d'asile, s'impose d’elle-méme.

En d’autres termes, si la Cour rejette toute accusation antérieure
de délit commun, l'asile doit être maintenu.

88
351 OPINION DISSIDENTE DE M. AZEVEDO

Il fallait beaucoup d’attention pour découvrir dans deux ou trois
références des plus discrètes à l’urgence (contre-mémoire, duplique)
une condition nouvelle à l’acceptation de l'asile, même exigée a
titre subsidiaire. J'irai même jusqu'à dire que la netteté de la
référence qui précède la conclusion de la reconvention est loin d’être
satisfaisante (contre-mémoire).

Mais tout a été changé dans la duplique orale pour permettre de
dire à la Cour qu’elle était libre de retenir ou non la question de la
qualification du délit, question que le défendeur estimait désormais
en dehors des débats et de « l'orientation que ceux-ci avaient prise »,
car il se préoccupait à titre principal de la circonstance d'urgence,
liée à un danger matériel et passager.

Le centre de l'affaire étant ainsi déplacé, tous les soucis sur la
criminalité de droit commun, qui avait constitué jusque-là le seul
motif de la méconnaissance de l'asile, disparaissaient ; on arrivait
alors à mettre en doute la compétence de la Cour pour décider de
problèmes que la reconvention seule avait créés.

Je ne saurais, pour ma part, rester indifférent à une telle pratique,
qui faisait même songer au concept anglo-saxon de l’eséoppel.
Moins encore pourrais-je accepter que l’on déplace, à la onzième
heure, le fardeau de la preuve de l’urgence sur le demandeur, qui
dans la demande reconventionnelle était pourtant le défendeur,
alors même qu'à défaut de toute contestation opportune sur
l'urgence, la règle de procédure qui fait présumer exacts les faits
non contestés par l'adversaire devait aussi s'appliquer.

En tout cas, la question de la preuve n’a dans le cas présent
aucune importance, car les documents apportés au dossier par les
deux Parties dans différents desseins sont plus que suffisants pour
la preuve des faits nécessaires à la décision de l'affaire.

23. À mon avis, la Cour était même incompétente pour trancher
une controverse qui n'existait pas au moment de la conclusion de
l’Acte de Lima, lorsque celui-ci a fixé un différend déjà né et nettement
délimité. Aux termes du Protocole signé à Rio-de- Janeiro, entre les
mêmes Parties, le 24 mai 1934, il aurait fallu également une discus-
sion diplomatique directe et préalable pour qu’une question vint
devant la Cour.

On a peut-être préféré s’en tenir à un assentiment tacite des
Parties, du fait que, dans les conclusions orales, le demandeur n’a
pas parlé à nouveau de la compétence de la Cour pour connaître
de ce qu’il a appelé la première demande, tandis qu’il a fait allusion
à l’incompétence à propos de la seconde demande reconvention-
nelle (cf. réplique, plaidoiries).

Cette raison, encore qu’appuyée sur la jurisprudence de la Cour,
permanente reste bien faible. D’abord, je préférerais a cette juris-

89
352 OPINION DISSIDENTE DE M. AZEVEDO

prudence l'opinion dissidente présentée, entre autres, par le juge
Max Huber (C. P. J. I, Série A, n° 15, Arrêt n° 12, p. 53).
Ensuite, il s'agissait d'une incompétence ratione materiæ, que
le demandeur a d’ailleurs rappelée à propos du devoir pour la
Cour d’examiner ex officio les deux conditions posées par l’article 63
(compétence et connexité).

Mais il y a encore une circonstance plus importante — c’est que
la modification du fondement essentiel de la demande a été plaidée
à un moment où l’autre Partie ne pouvait plus répondre, condition
en tout cas exigée par la Cour permanente en ce qui concerne une
simple modification des conclusions (M. O. Hudson, The Permanent
Court of International Justice, New-York, 1943, page 576, et
note 25).

En tout cas, au lieu de trouver le consentement des Parties dans
la faible mesure d’un abandon tacite ou a@ contrario, je préfère le
rechercher dans un document solennel, comme l’Acte de Lima,
qui est à la base de toute l'affaire, comme limite d’une compétence
qui n’est accordée à Ia Cour que par la volonté des Parties et que
celle-ci doit observer ex officio (Viktor Bruns, Recueil des Cours,
vol. 62, p. 603).

24. La demande reconventionnelle et surtout l’importance qu’a
prise de façon inattendue la circonstance d’urgence ont entraîné
une profonde modification de l'affaire en la retirant du champ
d’une simple discussion juridique pour la ramener dans un domaine
où les aspects politiques occupent la place principale — on a claire-
ment voulu « crever un abcès ».

Le demandeur qui avait gardé une grande réserve dans la dis-
cussion diplomatique, évitant d’apprécier les faits (cf. duplique)
et se retranchant derrière les aspects généraux de droit, s'est vu
forcé d’étaler les motifs politiques existants, à la première occasion
qui s’est présentée après le contre-mémoire, c'est-à-dire dans la
réplique.

La Cour a écarté, à la quasi-unanimité des voix, la prétention
concernant l'existence d’un crime de droit commun lors de l’octroi
de l’asile : c’est le rejet complet du point de vue soutenu par le
défendeur jusqu’à la date du contre-mémoire et qui a passé à la
place subsidiaire seulement le 9 octobre 1950.

Mais on a considéré comme violée une autre disposition de la
Convention de La Havane, parce que, à trois mois de distance du
fait principal, il n’y aurait pas eu urgence et parce que, le 3 janvier
1940, il n’y aurait pas eu un danger réel suffisant pour octroyer
Vasile.

25. Mais jusqu'à cette époque, plusieurs diplomates avaient
accordé asile 4 un grand nombre de personnes sans aucune oppo-
sition, et cette circonstance conduit encore à écarter l’interprétation
au sens étroit du mot «urgence» par rapport au temps, inter-

go
353 OPINION DISSIDENTE DE M. AZEVEDO

prétation selon laquelle il ne devrait s'agir que de compter un
nombre de jours d’ailleurs incertain.

Il est très difficile d'admettre une interprétation du texte qui
ne tienne pas compte des particularités du milieu qui lui a donné
naissance ; il comporte une gamme de faits très nuancée.

Parfois il n'existe même pas de date qui permiette un calcul de
temps, et il faut également tenir compte des difficultés d'accès à
une légation, car le premier soin de la police en ces occasions est
de surveiller les hôtels diplomatiques pour empêcher que les
suspects ne s’en approchent ; dans ces cas, le fugitif doit attendre
longtemps et guetter l’occasion favorable pour passer à la dérobée,
en général pendant la nuit.

On constate dans le cas présent que le premier élément précis
d’une accusation de délit politique est la sommation parue au
Journal officiel du 16 novembre 1948 ; la lettre ministérielle à
laquelle il sera fait allusion plus tard était restée secrète.

Une demande anticipée pourrait-elle cependant être accueillie de
bonne grâce par un agent diplomatique ou, au contraire, celui-ci
la refuserait-il à raison de son caractère prématuré ? Il est extré-
mement difficile de juger une telle situation dans des conditions
très différentes de temps et de lieu pour comprendre les hésitations
qui peuvent assaillir l'esprit du fugitif.

Mais, dira-t-on, il y avait dès le 4 octobre 1948 un décret qui
mettait hors la loi le Parti Apra après des considérants où figurent
de claires allusions à la volonté de punir les auteurs moraux des
faits contraires à l’ordre public de la nation, bien que le programme
de ce parti ait été connu depuis longtemps et que plusieurs de ses
membres eussent fait partie du Congrès et du Gouvernement. Mais
la constitutionnalité de cet acte était cependant susceptible d’une
appréciation judiciaire, puisque la Constitution péruvienne restait
en vigueur avant le 27 octobre avec les seules restrictions de l’état
de siège. Il suffit de constater que ledit décret se fondait sur l’arti-
cle 154, n° 2, de la Constitution, qui attribue au pouvoir exécutif le
maintien de l’ordre public, mais sans l’autoriser à violer ladite
Constitution ou les lois.

D'autres circonstances pourraient être encore relevées pour
apprécier la conduite de l'ambassadeur, et aussi de son Gouverne-
ment qui devait l’appuyer par la suite : tout d’abord, la lettre du
ministre de l'Intérieur du 5. octobre 1948 dénonçant des crimes ;
cette lettre, de nature nettement politique, produisit, bien qu’elle
eût été gardée secrète, des eftets visibles, qui furent la mise sous
séquestre des biens et des journaux ; ensuite, les prorogations
successives de l'état de siège, dont la dernière à la veille de l'asile,
montrant que la crainte de troubles sociaux n'avait nullement
disparu ; enfin, le décret-loi du 4 novembre dont nous parlerons
plus tard.

gt
354 OPINION DISSIDENTE DE M. AZEVEDO

D'autre part, pouvait subsister le danger d’attentats d’origine
privée, par exemple d’ennemis personnels passant outre à toutes les
précautions que pouvait prendre une garde policière.

26. Mais ce qui démontre sans conteste que la décision de
l'ambassadeur n’était pas anormale, illicite ou précipitée, c’est le
changement profond des circonstances constaté pendant la période
de trois mois qui s’est écoulée entre les deux faits — la rébellion et
l'asile.

Il est très regrettable d’être obligé d'examiner des faits politiques,
mais il n'y a pas d'autre moyen d'apprécier les problèmes posés
par la demande reconventionnelle, encore qu'on doive toujours
argumenter d’une manière hypothétique et rétrospective, puisqu'il
s’agit d’une situation déjà passée.

Le triomphe, le 27 octobre 1948, d’un autre mouvement de
révolte a aggravé la situation de l’asilé, surtout si on lui attribue la
responsabilité de la distribution des tracts qui ont été présentés à
la Cour.

On a peut-être considéré comme insuffisante l’action punitive
entamée par le Président constitutionnel contre le Parti apriste,
et l’on a, d'autre part, affirmé que le nouveau Gouvernement ne
se croyait pas engagé par les opinions exprimées par le Gouver-
nement précédent sur une question aussi importante que la qualifi-
cation de Vasile.

Il importe de rappeler qu’une Junte militane de gouvernement
a été installée, ou, comme dit l'arrêt, «s’empara du pouvoir
suprême». Or, une telle situation était incompatible avec une
véritable Constitution, en premier lieu celle qui était violée par
l'installation même du nouvel organe. Les limitations de pouvoir
que s'imposent ceux-là mêmes qui l’exercent en vertu d’un acte
de violence sont toujours illusoires, puisqu'elles résultent d’une
simple expression de volonté qui peut être changée à tout instant.
Le décret du 4 novembre se fonde, par exemple, sur les pouvoirs
qui ont été conférés à la Junte, sans qu’on ait cru devoir donner la
moindre explication sur la source de ces pouvoirs.

Ainsi la reconduction mensuelle de l’état de siège, qui normale-
ment se borne à suspendre certaines garanties constitutionnelles,
n'a donc qu’une très faible signification si l’on tient compte de
l'étendue illimitée des pouvoirs que le gouvernement de fait pouvait
de toute manière s’attribuer ; ledit décret du 4 novembre prévoyant
la peine de mort et simplifiant la procédure en matière de délits
politiques démontre à l'évidence la puissance d’un pouvoir prati-
quement illimité.

On peut donc en principe admettre qu'un diplomate étranger
puisse concevoir des doutes sérieux quant au fonctionnement même
de la justice ordinaire. Car le renvoi sous divers prétextes non
seulement de juges militaires, mais de juges inamovibles, apparte-

92
355 OPINION DISSIDENTE DE M. AZEVEDO

nant même à une Cour suprême, n’est pas une hypothèse insolite,
lorsqu'un pays se trouve pendant un temps hors d’un cadre consti-
tutionnel normal. Pour n'avoir pas à s'étonner d’une telle supposi-
tion, il suffit de se rappeler cette fameuse tentative de changer le
sens de la majorité d’une Cour qui s’est produite dans une des
plus grandes démocraties du monde, bien qu’alors il ne se fût agi
que de servir un intérêt fondamental du pays: transformer le
système économique de l'État.

Peu importe que le décret-loi du 4 novembre n'ait pas été effecti-
vement appliqué dans la procédure qui s’est poursuivie contre les
accusés secondaires, car, à tout moment, un autre acte basé sur les
mêmes pouvoirs illimités pourrait, d’un trait de plume, donner
une orientation toute différente, impossible à prévoir dans une
situation aussi instable.

Ainsi, un diplomate placé dans de telles circonstances ne pouvait
pas être sûr que l’ancienne et profonde tradition de culture du
pays où il était accrédité fût un barrage suffisant contre l’appli-
cation rétroactive d’une nouvelle loi dont l'effet d’intimidation
était d’ailleurs indéniable.

Certes, une déclaration faite devant la Cour, le 15 juin et le
2 octobre 1950, par un gouvernement constitutionnel exige un
respect absolu et constitue une garantie contre l’application future
de la loi d'exception au cas où l’asilé passerait en jugement, quoique
la tâche d’appliquer une loi appartienne au pouvoir judiciaire et
non à l'exécutif ; mais, de toute manière, une telle déclaration
n’a rien à voir avec la situation de fait existant à l’époque où l’on
croyait d’ailleurs facile d'abandonner l'orientation du gouverne-
ment constitutionnel précédent (cf. mémoire).

L'observation faite par le défendeur que le demandeur a adopté
des lois semblables, relatives à l’aggravation des peines et à la
simplification de la procédure pour les crimes politiques, n’est pas
un argument à l'appui de sa thèse ; au contraire, si un gouverne-
ment constitutionnel peut, dans un simple état de siège, exercer de
telles fonctions essentiellement législatives, en vertu de dispositions
particulières de sa constitution, on peut facilement imaginer ce
qui pourrait arriver dans le cas où celle-ci n’existe pas ou n’est
appliquée qu’en partie, au gré des pouvoirs de fait.

L’ambassadeur a aussi pu constater qu’une procédure devait
continuer en l'absence des inculpés, après une sommation
officiellement publiée par l’ordre d’un juge d'instruction militaire
(cf. contre- -mémoire). Est-ce qu'il pouvait prévoir que cette
sanction viendrait à être écartée, grâce à une disposition légale
excluant toute procédure par défaut, dont les termes exacts
ne sont d’ailleurs pas encore connus de la Cour et demandent
des explications, notamment sur la signification des allusions
contenues dans la partie finale de la décision transcrite à la
duplique ? Il importe peu que le jugement rendu le 22 mars
1950, sans aucune précipitation, contre les accusés à l'exclusion

93
356 OPINION DISSIDENTE DE M. AZEVEDO

des absents, ait été modéré ; on y voit en revanche proclamer
avec une anticipation déplacée la responsabilité principale des
chefs de l’Apra pour des faits dont ils devaient personnellement
tirer avantage (cf. duplique).

27. En vérité, il n’y a qu’une façon d'apprécier une question
de responsabilité quelle qu’elle soit : c’est de revenir aux conditions
de lieu, de temps et de milieu dans lesquelles les faits se sont pro-
duits, quoiqu’on puisse hésiter entre une appréciation subjective
ou objective, en se mettant, dans le premier cas, à la place de
laccusé, et en adoptant, dans le second, une position abstraite pour
comparer l'attitude critiquée à une conduite idéale, le critère bien
connu du bonus pater-familias.

L’approbation donnée par le Gouvernement à l’action de son
représentant n'a pas changé l’aspect de la situation ni déplacé les
faits un seul jour après le 3 janvier 1949. Ii ne serait donc pas raison-
nable d’opposer aux faits vécus à ce moment une version échafaudée
à grande distance et deux ans après les événements.

La discussion diplomatique a eu seulement pour but d'obtenir
une reconsidération d’attitude à la lumière de raisons qui remon-
tent à l’époque de l'octroi de l'asile. Ces démarches n'ont pas
réussi, et la question est restée dans l’état reconnu devant la Cour
avec la rédaction de la demande reconventionnelle.

La querelle restait la même et on ne pouvait échapper au dilemme
suivant : ou bien la violation est constatée et alors l'ambassadeur
a mal agi au vu des seules circonstances susceptibles de consi-
dération, ou il a bien agi et alors on ne peut pas parler de violation,
ni même — forme adoucie — d’un manque de conformité.

Sortir de cette dure alternative, c’est pénétrer dans le champ
de l'arbitraire, car il ne s’agit pas de porter un jugement sur la
conduite personnelle de l'ambassadeur, sur le point de savoir s’il
a commis ou non une faute et si celle-ci est ou non excusable,
ou de l’acquitter.

28. Le dossier fournit d’autres éléments dont la Cour ne saurait
négliger l'examen, surtout en ce qui concerne la prétendue modi-
fication de la situation du 3 janvier au moment présent, afin de
conclure si la remise de l’asilé permettrait d'assurer sa sécurité.

On peut ainsi constater, en dehors de la lettre du ministre de
l'Intérieur du 5 octobre 1948, que:

I) le 25 mai 1949, lc procureur a dénoncé Fasilé comme parti-
cipant à un crime d’homicide, du chef d’une instigation de deuxième
degré ct sur de simples préscmptions (cf. contre-mémoire) ;

94
357 OPINION DISSIDENTE DE M. AZEVEDO

2) le 7 septembre 1049, une autre instruction est ouverte pour
faux d’un document qui devait profiter au parti et à l’asilé (cf.
contre-mémoire) ;

3) le 13 septembre 1949, le procureur porte accusation contre
Vasilé pour délit d’usurpation d'autorité (cf. contre-mémoire) ;

4) le 21 septembre 1949, l'instruction est ouverte du chef indiqué
ci-dessus au n° 3 (cf. contre-mémoire) ;

5) le 5 décembre 1949, le jugement accueille, à titre préliminaire,
les accusations pour homicide et les délits contre l’administration
de la justice et contre la foi publique (cf. contre-mémoire) ;

6) le 31 décembre 1949, un juge d’instruction est désigné et le
même jour ce magistrat ordonne l’ouverture de deux instructions
sur les chefs indiqués supra n° 5 (cf. contre-mémoire) ;

7) le 22 avril 1950 est terminée l'instruction pour les délits
contre la foi publique et contre l'administration de la justice, et
on ordonne l'application des dispositions de loi contre les inculpés
défaillants, sans que la portée de ces sanctions soit connue (cf. du-

plique).

Tous ces faits ont permis de dire, en plaidoirie, que «la justice
interne [du pays dont l’asilé est ressortissant] le croit responsable
de l’assassinat de Grafia ainsi que des délits contre l’administration
de la justice et contre la foi publique, chefs pour lesquels les procés
furent ordonnés » (cf. duplique).

29. La conclusion à laquelle j'arrive, rejetant la demande prin-
cipale et aussi la demande reconventionnelle, pourrait évidemment
soulever des critiques en ce que l'impasse continuerait après les
vingt-deux mois qui se sont déjà écoulés. Mais les deux Parties,
tout en ayant adressé des appels pressants à la Cour en vue de
résoudre le conflit, ne lui ont pas fourni les moyens d’arriver à
une solution indépendante, comme elle aurait pu le faire aux
termes de l’article 38, paragraphe 2, du Statut (jugement ex æquo
et bono). Au contraire, les Parties ont limité l’action de la Cour
en indiquant seulement les données juridiques applicables à
l'espèce.

Mais si les points fondamentaux restaient définitivement acquis
dans le sens de mon opinion, c’est-à-dire si le défendeur n'était pas
contraint de délivrer un sauf-conduit tout en n’étant pas admis
à exiger la remise de l’asilé, on verrait alors se dessiner les grandes
lignes d’un accord compatible avec les exigences de sécurité de
l'État territorial et les droits individuels de l’homme, moyennant

95
358 OPINION DISSIDENTE DE M. AZEVEDO

des conditions relatives a la protection des intéréts fondamentaux
du pays et de la dignité des citovens.

On ne pourrait donc pas parler d’unc prison perpétuelle, ou même
indchnic, car le dénouement de Vasile arriverait facilement, comme
dans tous les autres cas où un différend a surgi.

30. Dans ces conditions, si l’on déboute le demandeur principal
en admettant la demande reconventionnelle, je me demande si le
défendeur, qui n’a pas jusqu’ict demandé la remise de l’asilé, ne sera
pas porté à le faire selon la réserve énoncée à cet égard (cf. contre-
mémoire). Je me demande quelle pourra être l'attitude du deman-
deur principal en face d’une telle prétention, si elle venait à se
produire ou même si, en l'absence de toute demande, il n’obligera
pas l’asilé à quitter l'ambassade. Je me demande si, de part et
d'autre, on ne sera pas améné à admettre que la remise de l’asilé
à la justice territoriale est la seule solution. S'il en était ainsi, il
se trouverait qu'après des centaines de cas d'asile, on assisterait
peut-être pour la première fois, du moins en Amérique latine, à
la livraison d'un criminel politique à la justice territoriale, civile
ou militaire. Je me demande si, dans cette hypothèse, cette justice
le jugerait non seulement pour le délit politique, qui lui est impute,
mais méme pour des crimes de droit commun en lui appliquant
Vétrange article 248 du Code de Justice militaire qui prévoit que,
si lon ignore les véritables auteurs des délits de droit commun
connexes, on peut punir les principaux chefs de la rébellion. De
tels résultats me paraissent contraires à l’idée que l’on se fait en
Amérique latine de Vasile accordé aux criminels politiques.

(Signé) PH. AZEVEDO.

96
